PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TENG et al.
Application No. 16/612,316
Filed: 8 Nov 2019
For: ANTIBACTERIAL COMPOUNDS


:
:
:
:	DECISION ON PETITION
:




This is a decision on the petition under 37 CFR 1.181, filed November 2, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

The Office mailed a Notice of Abandonment on October 21, 2021, stating the application was abandoned in view of Applicant’s failure to timely file a proper reply to the Office letter mailed on March 15, 2021.

However, no Office letter was mailed on March 15, 2021.  The Office mailed a Notice of Acceptance of Application Under 35 U.S.C. 371 and 37 CFR 1.495 on March 16, 2021, but that notice does not set a time period to respond. No response was due. Therefore, the application was improperly held abandoned.

In light of the above discussion, the petition to withdraw the holding of abandonment is granted.

After the mailing of this decision, the application will be referred to Technology Center G.A.U 1624 for an examiner’s consideration of the amendment, filed January 13, 2021, which was submitted in response to the November 13, 2020 non-final Office action.

Telephone inquiries regarding this decision may be directed to the undersigned at (571) 272-3230.
								

/SHIRENE W BRANTLEY/Attorney Advisor, OPET